TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00117-CV




                                   In re Robert F. Brown III




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Robert F. Brown III has petitioned this Court for a writ of mandamus ordering

the 277th District Court of Williamson County to act on various pro se motions Brown filed in cause

number 05-307-K277. The exhibits attached to the petition reflect, however, that the motions were

filed while Brown’s appeal from his conviction in cause number 05-307-K277 was pending in

this Court or in the Texas Court of Criminal Appeals. See Brown v. State, No. 03-06-526-CR

Tex. App.—Austin Aug. 1, 2007), pet. ref’d, No. PD-1284-07 (Tex. Crim. App. Jan. 23, 2008).

Therefore, the district court was without authority to act on his motions. See Tex. R. App. P.

25.2(g).

               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).
                                          __________________________________________

                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: March 26, 2008




                                             2